 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamstersLocalUnion No. 559, a/w International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers 'ofAmericaandConnecticut Sand and Stone Corporation.CaseNo. 1-CC-308. September 12, 1962DECISION AND ORDEROn June 11, 1962, Trial Examiner Max M. Goldman issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the General Counsel filed exceptions to theIntermediate Report, together with a supporting brief, relating onlyto the Trial Examiner's Recommended Order and the notice attachedhereto.No exceptions were filed by the Respondent.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman McCulloch and Members Rodgers and Leedom].In the absence of exceptions by the Respondent, the Board herebyadopts the Trial Examiner's findings and conclusionspro forma.TheGeneral Counsel filed exceptions limited to the provisions of the Rec-ommended Order and notice.We find merit in the exceptions, andthe Recommended Order and notice are modified as follows.ORDERThe Board adopts the Recommended Order of the Trial Examineras its own with the following modifications :Paragraph 1 thereof to be supplemented by changing the period toa comma and by adding the words:"or where an object is to forceor require the Company to cease doing business with independent`haulersMiller andWetherellor any other persons."Notice attached to the Intermediate Report,marked "Appendix" tobe supplemented by the addition of the following paragraph :WE WILL NOT threaten to shut down Connecticut Sand and StoneCorporation'sAvonplant where an object thereof is to force orrequire Connecticut Sand and Stone Corporation to cease doingbusiness with independent haulers Millers and Wetherell or anyother person.The penultimate sentence in the same notice to be changed to readas follows:"This notice must remain posted for 60 consecutive daysfrom the date of posting ...." instead of stating"60 days from thedate hereof."138 NLRB No. 68 TEAMSTERS LOCAL UNION NO. 559, ETC.INTERMEDIATE REPORT AND RECOMMENDED ORDER533STATEMENT OF THE CASEThisproceeding upon a complaintissued February 13, 1962,against TeamstersLocal Union No. 559, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemenand Helpersof America, herein also called the Union or theRespondent, involvesSection 8(a) (4) (ii) (A) and (B) allegationsand wasinitiatedby a charge filed December 12, 1962, and an amended charge filed January 23, 1961,by Connecticut Sand and Stone Corporation, herein called the Company or theCharging Party.The hearing was conducted on March 26, 1962, at Hartford, Con-necticut.The General Counsel and the Respondent filed briefs.Upon the entire record in the case and his observationof the witnesses, the TrialExaminer makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYConnecticut Sand and Stone Corporation, a Connecticut corporation with itsprincipal office and place of business at Avon, Connecticut, is engaged in the pro-duction, processing, sale, and distribution of sand, gravel, stone, ready-mix concrete,and related products.The Company's gross annual sales are valued at about$1,000,000.These sales are made to, among others, the building construction in-dustry, highway contractors, the State of Connecticut, and various municipalities.The Company purchases annually supplies such as bulk cement, lubricating oils,grease, machinery, and equipment valued in excess of $100,000, which supplies andequipment are shipped directly to its Avon plant from points outside the State ofConnecticut. Independent haulers Miller and Wetherell perform some delivery workfor the Company. It is found that the Company is engaged in commerce, and thatas Miller and Wetherell at as haulers of building materials on behalf of the Companydestined for use in the building and construction industry they are engaged in anindustry affecting commerce within the meaning of the Act.'II.THE LABOR ORGANIZATIONTeamsters Local Union No. 559, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, is a labor organiza-tion within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The eventsAs noted above, the Company at its Avon facilities is engaged in the processingand distribution of building materials such as sand, stone, gravel, and ready-mixconcrete to the building construction industry and to the heavy construction andhighway industry.Some of the Company's purchasers pick up their own materialsand others have the supplies delivered to them by the Company. Essentially it istheCompany's delivery function and by whom that function is to be performedthat is the source of the dispute which gave rise to this proceeding.Some of the deliveries of sand, stone, and gravel are made by dumping the loadsat construction sites including batch plants owned by others which are located along-side highway construction projects. Some sand is dumped at sand stockpiles for lateruse in road maintenance work.Dump trucks deliver their loads by dumping thecontents of their trucks and do not level the load when they dump.2 In its ready-mixbusiness which accounts for between 10 and 20 percent of its $1,000,000 gross sales,the Company accomplishes delivery in mixer trucks and discharges the load at con-struction sites into prepared building forms, buggies, and crane haulers under thedirection of individuals such as carpenters or masons employed on the jobsite. Itdoes not appear that the Company employs any masons or carpenters.'SeeSheet Metal Workers International Association, Local Union No. 299, AFL-CIO,.et at(S M. Kisner et at. d/b/a Kisner and Sons),131 NLRB 1196.2 The Company has at one time made a small proportion of its highway construction,work deliveries by dropping stone directly Into the roadbed ItselfThis has not occurredIn the past year, and was not being done when the Company entered into a contract withthe Union on October 13, 1960. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 13, 1960, the Company and the Union entered into a collective-bargaining agreement which by its terms was to remain in effect until April 30, 1962,subject to a certain automatic renewal provision.Although the contract recites insubstance that the Company recognizes the Union as the bargaining agent of theCompany's employees engaged in the transportation of building materials,italsorecites that the contract applies to all employees"on all jobsites and projects" engagedin building construction,and all highway and heavy construction work in a givengeographic area. It does not appear, however, that the Company actually performsconstruction work or that the Company employs anyone but truckdrivers for deliverywork and persons, including drivers, who perform work at its yards and its graveland sand mining operations.For all practical purposes,so far as this controversy is concerned,the contractin operation concerns itself only with all the Company's employees who are drivers,both within its Avon facilities and over the road.At the time the parties enteredinto this contract in October 1960,an oral understanding was also reached to theeffect that the independent haulers who had been performing delivery services for theCompany,some of whom drive their own trucks and some of whom hire others asdrivers,would by April 1961 come under the provisions of the agreement.Thecontract contains the following provision which is the central issue in a Section 8(e)controversy:ARTICLE XIVSubcontracting1.Any subcontractor on the site shall be covered by conditions of thisAgreement.3In April 1961, when the winterseasonaldecline had come to an end, PeterRossano,theUnion's business agent, pointed out to John Toffolon, vice president of theCompany, that all the union drivers had been in layoff status during the wintermonths while the Company utilized the services of independent haulers, includingWetherell, who were not members of or under contract with the Union, to performcertain delivery work.Rossano sought to have this practice discontinued, and havethe independent haulers come under the terms of the contract in accordance withthe oral understanding that had been reached in October.Toffolon stated thatthere had not been sufficient work to call the drivers in during the winter, andfurther that although he did not feel that he had any control over the haulers as theywere independent contractors, he would undertake to talk to thesehaulers to seewhether they would join the Union.During July and August, further coversations were held between Rossano andToffolon in which Rossano complained about the independent haulers working onoccasions, while union drivers were not working.Rossano insisted upon enforce-ment of the agreement, taking the position that haulers sign a contract with theUnion or that the Company get the haulers off the job.Rossano told Toffolon thatif the Company failed to abide by the agreement, he, Rossano, would tie up theCompany by establishing a picket line.Toffolon again undertook to talk to thehaulers, and thereafter reported to Rossano that he could not convince the haulersto join or contract with the Union.On occasions in July and August, Rossano alsoraised objections with the Company's superintendent concerning the Company's useof independent haulers Miller and Wetherell, as they were not members of theUnion.On one of these occasions, Rossano declared that if Miller did not jointhe Union by a certain time, he would close the plant down by calling a strike andby picketing.Rossano suggested as there was an issue between the parties as tothe legality of the contract, that under the terms of the arbitration provisions ofthe contract the matter be resolved by the State of Connecticut Arbitration Boardand Toffolon agreed.The parties appeared before the State Board and when that3This article further provides:2. In the event that a subcontractor does not make payments of wages or welfare,contributions in accordance with the terms of this Agreement, then the Union mustgive the Connecticut Sand & Stone Corporation notice thereof within two (2) weeksfrom the time the wages or welfare contributions were due In the event there is a,dispute in regard to the matter, then the matter is to be taken up as provided inArticleXII, Arbitration.In the event the Union fails to notify the general con-tractor as herein provided, then it shall be considered to have waived its right to anywork stoppage as provided herein because of failure to pay the particular wages orwelfare contributions involved inany individual dispute TEAMSTERS LOCAL UNIONNO. 559, ETC.535body indicated that it would not pass upon the legality of the contract clause, the'Company withdrew from that proceeding.About the time of the arbitration proceeding, Miller and Wetherell, who hadhauled sand and stone for the Company in dump trucks, withdrew from further-service with the Company. Independent haulers other than Miller and Wetherell,who had serviced the Company for several years and concerning whom no questionwas raised by Rossano,continued their relationship with the Company.B. The conclusionsTheGeneralCounselurges that the Respondent (1) violated Section.8(b) (4) (ii) (A) by threatening to shut down and picket the Avon plant with anobject of forcing the Company to maintain and give effect to an agreement prohibitedby Section 8(e), and (2) violated Section 8(b)(4)(ii)(B) by-threatening to shutdown and picket the Avon plant with an object of forcing the Company to ceasedoing business with independent haulers Miller and Wetherell.The record is clear that in July and August 1961, the Union in seeking to enforceits contract with the Company took the position with the Company under threat-of a work stoppage through picketing that the Company either persuade independent-contractorsMiller and Wetherell to join the Union or to sign a contract with theUnion, or that the Company cease doing business with them.The Union explainsthat it executed the contract and engaged in this conduct to enforce the contractin order to preserve job opportunities for its members and to maintain the workingconditions standards of its members by requiring that subcontractors, who them-selvesmay be employers, at the minimum adhere to standards established by thecontract with the Company.The Respondent is not shielded by the construction industry proviso of Section8(e).4As noted above, although the contract speaks of employees at jobsites inthe construction industry, the Company does not actually engage in constructionwork and the contract merely relates to the Company's drivers both within itsAvon plant facilities and over the road.Further, the Company's dump trucksdeliver building material such as sand and gravel at various construction jobsitesby dumping the loads which they had picked up at the Avon plant.Miller andWetherell, the independent haulers involved, had performed work such as this. Italso appears that the Company's mixer trucks transport ready-mix concrete fromthe plant to construction sites where the product is discharged as directed by personsemployed by others at the jobsite, by pouring directly into prepared building forms,or into other conveyances used on construction jobsIn the Trial Examiner'sjudgment, the placement of the building materials by a supplier at the jobsite bydumping or by pouring, including the instance of pouring ready-mixed concrete(which by its very nature cannot be poured on the ground as in the instance of drymaterials)directly into building forms, although the product may thus become partof the building structure involved with little or no further work, is merely the finalact in the Company's delivery function and does not come within the constructionindustry exemption .5As the clause involved allows the subcontracting of work ordinarily performedby employees covered by the contract and merely delimits the persons with whomthe Company may subcontract, namely persons who are willing to join the Unionor to adopt as their own the contract between the Company and the Union, thecontract contravenes the proscription of Section 8(e) 6Under this section of the*The proviso referred to reads:Provided,That nothing in this subsection (e) shall apply to an agreement betweena labor organization and an employer in the construction industry relating to thecontracting or subcontracting of work to be done at the site of the construction,alteration, painting, or repair of a building, structure, or other work:. .See the legislative history concerning the construction industry exemption set forth inOhio Valley Carpenters District Council, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, at al (Cardinal Industries, Inc ),136 NLRB 9776Calorator Manufacturing Corp.,129 NLRB 704;DistrictNo9, InternationalAssocia-tion of Machinists, AFL-CIO (Greater St Louis Automotive Trimmers and UpholsterersAssociation, Inc ),134 NLRP 1354 Cf.Local t4, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIO, et at v Oliver, at al,358 U.S 283 and 362 U.S. 605, where the Court pointed out that no contention had beenmade that the subject matter of the contract-permitting but regulating the circum-stances of subcontracting-exceeded the outside limits of collective bargaining set bythe Act 536DECISIONSOF NATIONAL LABOR RELATIONS BOARDAct, the contractclause wasunenforceable and void when the contractwas executedon October 13, 1960.As the charge in this proceedingwas notfiled until December12, 1961, the act ofenteringinto this contractclausein October 1960 as an unfairlabor practice is beyond the remedial reach of-the Board under the limitations ofSection 10(b) of the Act.However, as the Union sought despite the Company'srefusal to have the Company reaffirm the void subcontracting provision by threaten-ing a work stoppage during July and August 1961, within the 6 months' limitationperiod, it is found in accord with Board precedent that this conduct constitutedenteringinto acontract and the Union thereby violated Section 8(b) (4) (ii) (A) ofthe Act as alleged.?As a further object of the threatened work stoppagemade tothe Company inJuly and August 1961was to getthe Company to threaten Miller and Wetherellwith loss of the Company's businessunlessMiller and Wetherell joined the Unionor adopted as their own the contract of October 13, 1961, between the Companyand the Union, it is found that the Union thereby violated Section 8(b)(4)(ii)(B)of the Act as alleged.8IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the persons described in section 1, above, involvean industry affecting commerce, and have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow thereof.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Thepersons named in section I are engaged in commerce or in an industryaffecting commerce within the meaning of the Act.2.The Respondent is a labor organization within themeaningof the Act.3.By threatening to shut down the Company's Avon plant by engaging in picket-ing with an object of forcing the Company (1) to enter into an agreement proscribedby Section 8(e), and (2) to force or require the Company to cease doing businesswith independent haulers Miller and Wetherell, the Respondent violated Section8(b)(4)(ii)(A) and (B) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning of.Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent violated Section 8(b) (4) (ii) (A) and (B) of theAct, it will be recommended that the Respondent cease and desist therefrom and takecertainaffirmative action designed to effectuate the policies of the Act.As theadmitted purpose of the subcontracting provision and the Union's efforts to reaffirmand enforce this provision is to regulate the circumstances of subcontracting, it willbe recommended that the Unioncease anddesist from prohibited conduct where anobject is to require the Company to enter into or enforce any agreement as to Millerand Wetherell or any other independent haulers which is prohibited under Section8(e) of the ActRECOMMENDED ORDERUponthe basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, the Trial Examiner recommends in order to effectuatethe policies of the Act that the Respondent, Teamsters Local Union No. 559, affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Hartford, Connecticut, its officers, representatives, agents, successors,and assigns, shall:7 SeeLos Angeles Mailers Union No 9, LT U (Hillbro Newspaper Printing Company,Division of Hearst Publishing Company, Inc),135 NLRB 1132.S SeeHighway Truck, Drivers and Helpers, Local 107,InternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, Independent (E. H.Gallagher & Sons),131 NLRB 925, andWashington-Oregon Shingle Weavers' DistrictCouncil, etc.(John B. Martinet at.,d/b/a SoundShingle Co ),101 NLRB 1159 TEAMSTERS LOCAL UNION NO. 559, ETC.5371.Cease and desist from threatening,coercing,or restraining the Company, wherean object thereof is to force or require the Company to enter into or enforce anyagreement as to Miller and Wetherell or any other independent haulers which isprohibited by Section 8(e) of the Act.2.Take the following affirmative action:(a) Post in conspicuous places at its business offices,meeting halls, and all placeswhere notices to members are customarily posted, copies of the notice attachedhereto marked "Appendix." 9Copies of said notice, to be furnished by the RegionalDirector for the First Region, shall, after being duly signed by an authorized repre-sentative of the Respondent, be posted by the Respondent immediately upon receiptthereof and be maintained for a period of 60 consecutive days thereafter.Reason-able steps shall be taken by the Respondent to insure that the notices are not altered,defaced, or covered by any other material.(b)Furnish the said Regional Director copies of said notice for posting at thepremises of Connecticut Sand and Stone Corporation, or any other persons namedin the notice attached hereto as an Appendix at all locations where notices to in-dividuals employed by them are customarily posted, if said companies are willingto do so.(c)Notify the said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report and Recommended Order, what steps the Respondenthastaken to comply herewith.'°9 In the event that this Recommended Order be adopted by theBoard,the words "A De-cision and Order"shall be substituted for the words"The Recommendations of a TrialExaminer" in the notice.In the further event that the Board's Order be enforced by adecree of a United States Court ofAppeals,the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."11 In the event that this Intermediate Report and Recommended Order be adopted bythe Board,this provision shall be modified to read:"Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps the Respondent has takento comply herewith."APPENDIXNOTICE To ALL MEMBERS OF LOCAL UNION No. 559, AFFILIATED WITH INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSOF AMERICA AND TO ALL EMPLOYEES AND INDEPENDENT HAULERSPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the Labor Management Rela-tions Act, you are hereby notified that:WE WILL NOT threaten to shut down Connecticut Sand and Stone Corpora-tion'sAvon plant in order to enforce our agreement not to subcontract driverswork except to union drivers and under union conditions.We have no ob-jection to independent haulers such as Miller ad Wetherell working for theCompany.TEAMSTERS LOCAL UNION No. 559 A/W INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERSOF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Anyone may communicate directly with the Board'sRegionalOffice, 24 SchoolStreet,Boston 8,Massachusetts, Telephone Number, Lafayette 3-8100, if they haveany question concerning this notice or compliance with itsprovisions.